DETAILED ACTION
This office action is in response to the communication received on 04/12/2021 concerning application no. 15/627,346 filed on 06/19/2017.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 8 – 10, filed 04/12/2021, with respect to the priority claim findings, drawing and specification objections, 35 USC 112 rejections and the double patenting rejection have been fully considered and are persuasive.  The priority claim findings, drawing and specification objections, 35 USC 112 rejections and the double patenting rejection have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,512,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations in the claim, transforming acquired raw signals from a tracked ultrasound transducer to data representative of bone contours using an envelope detection algorithm and using that data, transformed into an integrated 3-D point cloud, to generate a 3-D patient specific bone model by deformation of a generic bone model that corresponds to the patient’s bone.
Lelong (US 6,190,320) (cited in an IDS dated 08/23/2017) teaches determination of bone contours (chains, Figs. 2B, 3, 4D) via ultrasound, but does not disclose use of a an envelope detection algorithm to determine acoustic peaks or transforming that data into a 3-D point cloud for deforming a generic bone model to make patient specific bone models.
Mahfouz (WO 2010/099359) teaches use of point clouds (Fig. 61, [0170]) in deforming generic bone models to make patient specific bone models, but does not contemplate use of an algorithm (i.e. a power filter) to determine envelopes of acoustic peaks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,989,460 and US 2011/0305379 are cited as later publications of WO 2010/099359 that are not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793